Citation Nr: 0805949	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  06-33 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
arthritis and degenerative joint disorder, status post 
operative.

2.  Entitlement to service connection for bilateral inguinal 
hernia.

3.  Entitlement to service connection for loss of teeth or 
damage to teeth due to trauma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from February 1969 to December 
1970, including service in Vietnam.  Among his honors and 
awards, he received the Combat Infantryman Badge (CIB).

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2004 and June 2007 rating 
decisions of the Department of Veterans affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.  

The veteran requested a hearing before the Board.  The 
requested Travel Board hearing was conducted before the 
undersigned in August 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The examiner who conducted a March 2005 VA examination stated 
that there was no evidence linking the veteran's reported 
groin pain in service with his current bilateral inguinal 
hernia.  However, the examiner did not comment on August 1969 
entries in the service medical records entries that noted 
"possible" hernia, and appear to reference a possible 
inguinal hernia.  Given that the veteran has testified that 
inguinal pain recurred while he was in combat and under 
stressful conditions thereafter, further medical development 
is required before the claim may fairly be adjudicated.  
38 U.S.C.A. § 1154.

The examiner who conducted March 2005 VA examination did not 
discuss the veteran's statements at the time of November 1971 
VA examination, conducted  less than one year after the 
veteran's service discharge, indicating occasional low back 
pain.  Further, at the hearing, the veteran testified that he 
injured his back during combat and that he has suffered from 
low back disability since that time.  As such, additional 
development of the clinical evidence is required before the 
claim may fairly be adjudicated.

The veteran has stated that his treating dentists, Dr. Y and 
Dr. A, have advised him that they believe that his current 
dental problems with certain teeth are due to the same 
incident in service that caused the chip in tooth #9.  
Service connection for dental trauma was granted for tooth #9 
in 1978.  The veteran should specify which tooth or teeth he 
contends were injured.  Since the veteran served under combat 
conditions, his statement as to incurrence of a blow to 
additional teeth in the incident which resulted in the chip 
to tooth #9 is accepted as accurate.  38 U.S.C.A. § 1154.  
The veteran should be afforded an opportunity to obtain in 
writing the opinions of Dr. Y and Dr. A as to whether the 
veteran has current dental disability due to injury to any 
tooth other than #9.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain pertinent clinical evidence, 
including current VA clinical records from 
March 2005 to present.  Ask the veteran to 
more specifically identify Dr. Y and Dr. 
A, including whether Dr. Y and Dr. A. are 
VA or non-VA providers, and obtain any 
available records from those providers not 
yet associated with the claims file.  In 
addition, the veteran should be asked 
whether records of his private dental 
treatment proximate to service are 
available.

The veteran should be asked to more 
specifically identify the providers who 
treated him for a back disorder prior to 
his surgical treatment, and, if non-VA 
records prior to 2003 are identified, 
those records should be obtained.  The 
veteran should be afforded the opportunity 
to obtain any available records from a 
dentist, T.W. Gallien, who treated him in 
the 1970s.  

2.  Afford the veteran another opportunity 
to submit or identify any available 
records which might substantiate his 
claims, including, but not limited to, 
clinical records of treatment for other 
disorders which might include reports of 
physical examination which document a 
disorder claimed in this appeal, 
alternative records such as employment 
clinical records, clinical records from 
educational institutions, examinations 
conducted for purposes of obtaining 
insurance, or the like.  Remind the 
veteran that records of dental findings 
and records showing that he had an 
inguinal hernia or had a back disorder or 
back pain soon after his December 1970 
service discharge would be the most 
persuasive available evidence.  

3.  Afford the veteran examination as 
necessary to determine whether inguinal 
hernia(s) is/are present and, if so, to 
determine the etiology and onset of such 
hernia(s).  The claims folder must be made 
available to and reviewed by the 
examiner(s) prior to completion of the 
examination report.  The examiner should 
be asked to review the veteran's 
contentions and statements.  The 
examination report must discuss review of 
relevant documents, including service 
medical records dated in 1969. 

The examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (i.e., a 50/50 percent split 
in the evidence, or greater likelihood) 
that the veteran has a current inguinal 
hernia which is either related to or had 
its onset during the veteran's period of 
service, including whether the disorder 
may be related to reported incidents under 
combat conditions.  

The examiner must set forth a complete 
rationale underlying any conclusions drawn 
or opinions expressed, to include, as 
appropriate, citation to specific evidence 
in the record, in a legible report.

4.  Afford the veteran examination as 
necessary to determine the etiology and 
onset of each current disorder of the 
lumbar spine, postoperative.  The claims 
folder must be made available to and 
reviewed by the examiner prior to 
completion of the examination report.  The 
examiner should be asked to review the 
veteran's contentions and statements, to 
specifically include his credible report 
of sustaining an injury to his back while 
serving in combat.  The examination report 
must discuss review of relevant documents, 
including the report of post-service VA 
examination conducted in November 1971, 
and other relevant documents. 

The examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (i.e., a 50/50 percent split 
in the evidence, or greater likelihood) 
that the veteran has a current back 
disability that is either related to or 
had its onset during the veteran's period 
of service, including whether the disorder 
may be related to reported incidents of 
his combat service.  

The examiner must set forth a complete 
rationale underlying any conclusions drawn 
or opinions expressed, to include, as 
appropriate, citation to specific evidence 
in the record, in a legible report.

5.  The veteran should be asked to clarify 
the dental injury or tooth/teeth for which 
he is seeking benefits.  If further 
development of the medical evidence is 
required, afford the veteran dental 
examination as necessary, such as if the 
veteran is unable to obtain written 
opinion from Dr. Y or Dr. A, or additional 
evidence is required to reconcile dental 
opinions of record.  If opinion is 
required, the claims folder must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report.  The examiner should be asked to 
review the veteran's contentions and 
statements.  The examination report must 
reflect that the claims folder, including 
dental records dated in 1969 and 1970, 
dental rating examinations and reports 
reflecting service connection of tooth #9 
for dental treatment purposes, and the 
like.  

The examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (i.e., a 50/50 percent split 
in the evidence, or greater likelihood) 
that a claimed dental injury/injury to 
identified teeth in service results in 
current residuals which had an onset 
during or were incurred during the 
veteran's period of service.  

The examiner must set forth a complete 
rationale underlying any conclusions drawn 
or opinions expressed, to include, as 
appropriate, citation to specific evidence 
in the record, in a legible report.

6.  After completion of the foregoing, the 
AOJ should readjudicate the veteran's 
claims of entitlement to service 
connection.  If any benefit sought remains 
denied, the veteran and his representative 
must be furnished a supplemental statement 
of the case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


